Citation Nr: 1337701	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for right knee medial meniscus tear, status post meniscectomy, rated 20 percent disabling for an interval prior to October 27, 2009, assigned a 100 percent post-surgical convalescent rating from October 27, 2009, through December 31, 2009, and rated 10 percent disabling from January 1, 2010.  

2.  Entitlement to an increased evaluation for patellofemoral pain syndrome, left knee, rated 10 percent disabling, with an interval of an assigned 100 percent post-surgical convalescent rating from October 15, 2010, through November 30, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1996 to September 1996.  

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in pertinent part denying increased evaluations from the 10 percent assigned for the Veteran's service-connected left and right knee disabilities.  

By a March 2010 rating action addressing the right knee disability, the RO granted a 20 percent evaluation for his right knee disability from July 21, 2008, assigned a 100 percent post-surgical convalescent rating from October 27, 2009, through December 31, 2009, and assigned a 10 percent rating from January 1, 2010.  By a January 2011 rating action addressing the left knee, the RO granted a 100 percent post-surgical convalescent rating for the left knee from October 15, 2010, through November 30, 2010, and restored the prior 10 percent disability rating for the left knee from December 1, 2010.  

The Veteran had requested a Travel Board hearing and was scheduled for one in May 2013, but failed to appear for that hearing.  


REMAND

The Veteran was most recently afforded a VA examination addressing his left and right knee disabilities in February 2011.  The Veteran's authorized representative, by a submitted October 2013 appellate brief before the Board, informed that the Veteran asserted that his knee disorders had worsened since that most recent examination, and that a new examination was accordingly warranted to evaluate the severity of the claimed disabilities.  Based on these assertions, an additional VA examination is necessary to assess the current severity of the Veteran's service-connected knee disabilities.  38 C.F.R. §§ 3.326 , 3.327 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO must again contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain any additional VA treatment records not yet obtained.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Thereafter, the Veteran must be afforded a VA examination, to determine the current severity of his service connected left and right knee disabilities, including right knee meniscal tear status post  meniscectomy, and left knee patellofemoral pain syndrome, to include arthritis and any associated limitation of motion, any symptomatic semilunar cartilage removal, and any subluxation and lateral instability or other impairment of the each knee.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  It is not sufficient to merely state that the claims file has been reviewed, particularly since records of treatment may indicate that complaints directed at the knees may be due to other parts, or contrarily the knees may present difficulties which the Veteran has failed to recognize as part of the service-connected knee disabilities.  Any issues relevant to the assessment of the left and right knee disabilities raised by such review must be addressed by the examiner when determining the impact of the left and right knee disabilities on functioning.  

All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service connected left and right knee disorders.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc, due to the disorder of each knee.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left and right knee disorders.  
 
A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled and to cooperate in the development of the claims remanded herein.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file. 

4.  After the requested development has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

5. Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence. If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, which must include the revised regulations for entitlement to specially adapted housing and special home adaptation.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369   (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


